Nichols, Justice.
This is a land line dispute between appellant Finley and appellee Sutton. The sole issue is the location of the common boundary between the parties. At trial the jury awarded the disputed area to Sutton. Finley appeals.
A review of the deeds in appellee’s chain of title shows that they provide for the specific direction and length of the disputed line, but they also provided that a *814forked white oak and a rock corner are the terminus points for the courses of the line. From the surveys produced in evidence, there is a conflict between these courses and landmarks. Where such an inherent conflict exists in his deed, the grantee is not estopped from challenging it. Hill v. Neely, 151 Ga. 276 (106 SE 729) (1920); Code Ann. § 38-114. Moreover, the rule is that landmarks control over courses. Code Ann. § 85-1601. Since there was a factual dispute regarding which survey was correct, the trial judge did not err in submitting the question to the jury. King v. Fox, 244 Ga. 641 (261 SE2d 576) (1979); Reece v. Town of Lyerly, 239 Ga. 227 (236 SE2d 347) (1977).
Argued April 14, 1980
Decided May 21, 1980.
Smith, Smith & Frost, Steven P. Gilliam, for appellant.
Maylon K. London, for appellee.

Judgment affirmed.


All the Justices concur.